internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc te_ge eb hw - plr-149621-02 date date number release date index number legend taxpayer city statute dear this responds to a letter of date submitted on your behalf requesting a ruling on the proper federal_income_tax treatment under sec_104 of the internal_revenue_code the code of certain disability benefits you receive in the course of your employment as a police officer you were physically disabled as the result of an on-the-job injury because of the injury you retired at age upon early retirement you were awarded duty disability retirement benefits under the city statute sec_123 of the statute provides that a member who becomes physically or mentally totally incapacitated for duty as a police officer or firefighter in the employ of the city by reason of a personal injury or disease which the board_of trustees finds to have occurred as the natural and proximate result of causes arising out of and in the course of the member's employment with the city shall be retired by the board upon written application filed with the board by the said member or the member's department head upon the member's retirement he she shall be entitled to a pension provided in sec_124 sec_124 of the statute provides that a member who retires prior to his her attainment of age years on account of disability as provided in sec_123 shall receive a disability pension computed according to sub sec_118 and sec_124 of the statute provides that if the police member has less than years of credited service at time of disability d upon the member's attainment of what would have been years of credited service the member's duty disability pension will become a regular pension sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen's_compensation_act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness where an employee's disability retirement pension is converted when he reaches a certain age to a regular service retirement pension the sec_104 exclusion ceases to apply at the time of the conversion see revrul_80_14 1980_1_cb_33 based on the information submitted representations made and authorities cited above we conclude as follows sec_123 of the statute restricts benefits to a class of employees with service- incurred injuries or diseases and constitutes a statute in the nature of a workmen's_compensation_act thus disability benefits received by you under sec_123 of the statute prior to the time of your conversion from duty disability retirement to regular service retirement are excludable from your gross_income under sec_104 of the code upon your conversion to regular service retirement under sec_124 of the statute the benefits received by you will become taxable except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of this letter copy for sec_6110 purposes
